Name: Commission Regulation (EEC) No 3864/87 of 22 December 1987 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 12. 87 Official Journal of the European Communities No L 363/35 COMMISSION REGULATION (EEC) No 3864/87 of 22 December 1987 fixing the export refunds on pigmeat weight of the edible substances, to the exclusion of the net weight of the bones possibly contained in the said preparations ; Whereas, since economically significant quantities of other pigmeat products are not being exported at present, there is no need to fix a refund for these products ; Whereas Article 4 of Regulation (EEC) No 2768/75 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 according to destination ; Whereas Commission Regulation (EEC) No 617/86 of 28 February 1986 laying down specific rules on export refunds in the pigmeat sector following the accession of Portugal and amending Regulation (EEC) No 150/86 (4) established the principle that no Community refund should be granted on pigmeat products originating in Portugal ; Whereas, following the introduction of the combined nomenclature by Council Regulation (EEC) No 2658/87 (*), the nomenclature applicable from 1 January 1988 to export refunds on agricultural products was esta ­ blished by Regulation (EEC) No 3846/87 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular the first sentence of Article 15 (5) thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 5 ( 1 ) thereof, Whereas Article 15 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for these products within the Community may be covered by an export refund ; Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below ; Whereas facilities exist at present for the export of pigs falling within subheadings 0103 91 10 and 0103 92 19 of the combined nomenclature and certain products falling within heading No 0203 ; whereas a refund should be fixed for these products taking particular account of the conditions of competition for Community exporters on world markets ; Whereas, in the case of products falling within subhea ­ dings 0210 1951 and 0210 1981 , the refund should be limited to an amount which takes account of the qualita ­ tive characteristics of each of the products falling within these subheadings and of the foreseeable trend of produc ­ tion costs on the world market ; whereas it is important that the Community should continue to take part in international trade in the case of certain typical Italian products falling within subheading 02 10 91 81 ; Whereas, because of the conditions of competition in certain third countries, which are traditionally importers of products falling within subheadings 1601 00 and 1602, the refund for these products should be fixed so as to take this situation into account ; whereas steps should be taken to ensure that the refund is granted only for the net HAS ADOPTED THIS REGULATION : Article 1 1 . The list of products on which the export refund specified in Article 15 of Regulation (EEC) No 2759/75 is granted and the amount of the refund shall be as set out in the Annex hereto. 2. The refund referred to in paragraph 1 shall not be granted on exports of products to Portugal . 3 . The refund referred to in paragraph 1 shall not be granted on exports of products that originated in Portugal . Article 2 This Regulation shall enter into force on 1 January 1988 . (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 133, 21 . 5. 1986, p . 39. 0 OJ No L 282, 1 . 11 . 1975, p. 39 . (4) OJ No L 58, 1 . 3 . 1986, p . 46. 0 OJ No L 256, 7. 9 . 1987, p. 1 . (Ã  OJ No L 366, 24. 12. 1987, p. 1 . 23 . 12. 87No L 363/36 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President 23 . 12. 87 Official Journal of the European Communities No L 363/37 ANNEX to the Commission Regulation of 22 December 1987 fixing the export refunds on pigmeat (ECU/100 kg net weight) Product code Destination of refund (') Amount of refund Notes 0103 91 10 000 0103 92 19 000 0203 11 10 000 0203 12 11 000 0203 12 19 000 0203 19 11 000 0203 19 13 000 0203 19 15 000 0203 19 55 110 0203 19 55 130 0203 19 55 190 0203 19 55 310 0203 19 55 390 0203 19 55 900 0203 21 10 000 0203 22 1 1 000 0203 22 19 000 0203 29 1 1 000 0203 29 13 000 0203 29 15 000 0203 29 55 110 0203 29 55 130 0203 29 55 190 0203 29 55 310 0203 29 55 390 0203 29 55 900 0210 11 11 000 0210 11 31 100 0210 11 31 900 0210 12 11 000 0210 12 19 000 0210 19 40 000 01 01 01 02 03 02 03 02 03 02 03 02 03 02 03 02 03 02 03 02 03 02 03 01 01 02 03 02 03 02 03 02 03 02 03 02 03 02 03 02 03 02 03 02 03 01 01 01 01 01 01 01 30,00 30,00 40,00 25,00 45,00 25,00 42,00 25,00 42,00 25,00 45,00 20,00 35,00 25,00 50,00 25,00 45,00 25,00 45,00 20,00 40,00 20,00 35,00 40,00 25,00 45,00 25,00 42,00 25,00 42,00 25,00 45,00 20,00 35,00 25,00 50,00 25,00 45,00 25,00 45,00 20,00 40,00 20,00 35,00 52,00 70,00 52,00 35,00 35,00 52,00 0 (2) (2) 0 0 (2) 0 0 (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (3) No L 363/38 Official Journal of the European Communities 23. 12. 87 (ECU/100 kg, net weight) Product code Destination of refund (') Amount of refund Notes 0210 19 51 100 0210 19 51 300 0210 19 51 900 0210 19 81 100 0210 19 81 300 0210 19 81 900 1601 00 10 100 1601 00 10 900 1601 00 91 100 1601 00 91 900 1601 00 99 100 1601 00 99 900 1602 10 00 000 1602 20 90 100 1602 20 90 900 1602 41 10 100 1602 41 10 210 1602 41 10 290 1602 41 10 900 1602 42 10 100 . 1602 42 10 210 1602 42 10 290 1602 42 10 900 1602 49 11 110 1602 49 11 190 1602 49 11 900 1602 49 13 110 1602 49 13 190 1602 49 13 900 1602 49 15 110 1602 49 15 190 1602 49 15 900 1602 49 19 110 1602 49 19 190 1602 49 19 900 1602 49 30 100 1602 49 30 900 1602 49 50 100 1602 49 50 900 1602 90 10 100 1602 90 10 900 1902 20 30 100 1902 20 30 900 01 01 01 01 01 01 01 ©1 01 01 01 01 01 01 01 01 02 03 02 , 03 01 01 02 03 02 03 01 01 02 03 01 01 02 03 01 01 02 03 01 01 02 03 01 02 03 01 01 01 01 01 01 01 52,00 35,00 70,00 52,00 35,00 58,00 40,00 16,00 30,00 35,00 57,00 60,00 26,00 28,00 35,00 51,00 54,00 26,00 28,00 35,00 57,00 60,00 35,00 51,00 54,00 35,00 51,00 54,00 28,00 36,00 38,00 26,00 28,00 16,00 28,00 16,00 0 (2) 0 0 0 oooo 000 00 00 00 0 0 00 00 00 0 0 00 00 00 00 00 00 00 00 00 00 00 ' 00 00 00 0 Official Journal of the European Communities No L 363/3923. 12. 87 (') The destinations are as follows : 01 All destinations, 02 The United States of America and Canada, 03 All destinations except the United States of America and Canada. (2) The cuts are classified in this subheading only if they can be identified as originating from the primary cuts mentioned. (3) Only those products for which the name is certified by the competent authorities of the producing Member State can benefit from this refund. (4) The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduc ­ tion of weight of this liquid . Q The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage. (*) The term 'uncooked' shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (') If composite food preparations (including prepared dishes) containing sausages, are classified under heading No 16.01 because of their composition, the refund is granted only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin , which make part of these preparations. (") The refund on products containing bones is granted on the net weight of the product after deduction of the weight of the bones. 0 The refunds shall be granted subject to the conditions laid down in Regulation (EEC) No 171 /78 . When customs export formalities are completed, the exporter shall declare in writing that the products in question meet those conditions.